MEMORANDUM OPINION
Neither this court nor the Court of Appeals had jurisdiction of this appeal, because the petition for judicial review was not timely served on the Workers’ Compensation Board, as required by ORS 656.298(3). Southwest Forest Industries v. Anders, 299 Or 205, 218-19, 701 P2d 432 (1985). Accordingly, the petition for review is allowed, the decision of the Court of Appeals is vacated, and the case is remanded to the Court of Appeals with instructions to dismiss the petition for judicial review.